Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                     CASE NO.: 0:18-cv-61844-WPD

   MICHAEL A. LOPEZ, on behalf of
   himself and all others similarly situated,

   Plaintiff,

   v.

   PROGRESSIVE SELECT
   INSURANCE CO.,

   Defendant.
   ____________________________________/

                    ORDER APPROVING REPORT OF MAGISTRATE JUDGE

             THIS CAUSE is before the Court on the Motion to Intervene for Purpose of Serving as

   Class Representative, filed by Jonathan Morgan [DE 125] (the “Motion”), the Motion to

   Withdraw as Counsel for Michael Lopez [DE 126] and the Report and Recommendation of

   Magistrate Judge Lurana S. Snow (the “Report”) [DE 138], dated January 17, 2020. The Court

   has conducted a de novo review of the Report [DE 138], Defendant Progressive Select Insurance

   Co.’s Objections to Report and Recommendation [DE 139], the Response [DE 141], and Reply

   [DE 142] thereto and the record herein. An evidentiary hearing was held on January 8, 2020

   before Judge Snow. See [DE’s 137, 140]. The Court is otherwise fully advised in the premises.

        I.      BACKGROUND

        Plaintiff brings this putative class action on behalf of Defendant Progressive Select Insurance

   Company’s (“Defendant”, “Progressive”) insureds whose vehicles have been declared a total

   loss. Plaintiff’s amended complaint alleges Defendant effectively required insureds to transfer
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 2 of 9



   the value of their total loss vehicle when settling a claim under Defendant’s comprehensive of

   collision insurance coverage. The putative class is described as…

      On August 8, 2018 this case was removed to federal court under the class action fairness act.

   [DE 1]. Briefing on Plaintiff’s Motion for Class Certification concluded on October 7, 2019. [DE

   87]. On December 17, 2019 Jonathan Morgan, a proposed intervenor, filed a Motion to Intervene

   for the Purpose of Serving as Class Representative [DE 125] (“Motion to Intervene”), and on

   December 18, 2019 Plaintiff’s counsel filed a Motion to Withdraw as Counsel for Michael A.

   Lopez [DE 126] (“Motion to Withdraw”). Both motions were referred to United States

   Magistrate Judge Lurana Snow for a report and recommendation. [DE 127]. Magistrate Judge

   Snow held a hearing on the two motions on January 8, 2020. [DE 137].

      Proposed Intervenor Jonathan Morgan (“Morgan”) is a member of the proposed class in this

   case based on an assignment of claim from the total loss of his wife’s automobile. [DE 125] at 1.

   Morgan seeks to stand in as class representative to protect his interest and the interests of the

   proposed class. Id. at 5. Defendant argues that it will be prejudiced by further delays in the

   adjudication of this case and that the proper procedure is for Morgan to file his own new lawsuit.

      In addition, counsel for the proposed Plaintiff class and two attorneys who were representing

   only Plaintiff Michael A. Lopez (“Lopez”) seek to withdraw from representing Lopez, the

   previously proposed class representative. See [DE 126] at 2. Defendant does not object to the

   attorneys’ Motion to Withdraw but argues that counsel should not be permitted to remain as class

   counsel.

      II.      LEGAL STANDARD

            A party seeking to challenge the findings in a report and recommendation of a United

   States Magistrate Judge must file “written objections which shall specifically identify the
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 3 of 9



   portions of the proposed findings and recommendation to which objection is made and the

   specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006)

   (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)). “It is critical that the objection be

   sufficiently specific and not a general objection to the report.” Macort, 208 F. App’x at 784

   (citing Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984)). If a party makes a timely and specific

   objection to a finding in the report and recommendation, the district court must conduct a de

   novo review of the portions of the report to which objection is made. Macort, 208 F. App’x at

   783-84; see also 28 U.S.C. § 636(b)(1). The district court may accept, reject, or modify in whole

   or in part, the findings or recommendations made by the Magistrate Judge. Macort, 208 F. App’x

   at 784; 28 U.S.C. § 636(b)(1). Accordingly, the Court has undertaken a de novo review of the

   record and the Objections.

      III.      DISCUSSION

             Magistrate Judge Snow recommends that the Motion to Intervene for the Purpose of

   Serving as Class Representative be granted and that the Motion to Withdraw as Counsel for

   Michael Lopez be granted. Magistrate Judge Snow found that Morgan’s request to intervene was

   timely as there was no evidence to contradict his declaration that he learned of the action just

   days before his wife assigned her claim to him on December 13, 2019. As the Motion was found

   to be timely filed, Magistrate Judge Snow reasoned that intervention was valid under both

   Federal Rule of Civil Procedure 24(a), intervention of right and Rule 24(b)(1(B), permissive

   intervention. The Report and Recommendation does not address whether Lopez must dismiss his

   pending Motion for Class Certification but stated that “it appears unlikely that Mr. Lopez could

   succeed in being named a Class Representative in light of his change circumstances.”
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 4 of 9



          Defendant objects to the Report’s finding that intervention should be permitted in this

   case. Defendant contends that in the present case no class has been certified and no class will be

   certified because the sole Plaintiff, Lopez, has disclaimed any interest in pursuing class

   certification. Therefore, Defendant argues, nothing in this case would impair Morgan’s ability to

   bring his own lawsuit. Further, Defendant argues that the Report overlooks the prejudice

   Defendant may be subject to if the Motion to Intervene is granted. Defendant alleges that it

   would be inherently prejudicial to Progressive to have to defend itself against Morgan’s new

   claims within the context of this case. Lastly, Defendant argues it has not had proper notice of

   Morgan’s claims and is uncertain what procedural course the case would take if the Motion to

   Intervene is granted.

          Having carefully considered Defendant’s Objections, the Response to Defendant’s

   Objections, Defendant’s Reply, and having reviewed the arguments, case law, and evidence

   presented, the Court overrules the Objections. The Court agrees with the analysis and

   conclusions set forth in Magistrate Judge Snow’s well-reasoned Report.

           Generally, “Eleventh Circuit precedent favors allowing new and proper class

   representatives to enter a case to ensure the putative class members' interests are protected.” See

   Martorella v. Deutsche Bank Nat'l Tr. Co. for Am. Home Mortg. Inv. Tr. 2006-1, No. 12-80372-

   CIV, 2014 WL 12779556, at *2 (S.D. Fla. Sept. 18, 2014)(citing Cotterall v. Paul, 755 F.2d 777,

   781 (11th Cir. 1985)). In Cotterall v. Paul, “the trial court refused to certify a class because there

   was not an adequate representative but refused to permit potentially adequate representatives to

   intervene because a class had not been certified.” See 755 F.2d 777, 781 (11th Cir. 1985). The

   Eleventh Circuit held that such a refusal was an error. See id.
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 5 of 9



          Defendant argues that the Report erroneously found that disposition of the action might

   impair the Morgan’s interests if he is not permitted to intervene because, according to Defendant,

   this case could not be dismissed as a class action. This objection is not persuasive. As Lopez has

   stated that he no longer intends to represent the proposed class’s interests and prefers to settle his

   individual claim, it is clear he can no longer adequately represent the interests of the proposed

   class. See, e.g. Eckert v. Equitable Life Assurance Soc'y of U.S., 227 F.R.D. 60, 64 (E.D.N.Y.

   2005). Practically, class action procedure provides a mechanism through which claimants can

   aggregate claims such that filing a suit for damages is economically feasible. As the United

   States Supreme Court has acknowledged, “[t]he use of the class-action procedure for litigation of

   individual claims may offer substantial advantages for named plaintiffs;” further, “[w]here it is

   not economically feasible to obtain relief within the traditional framework of a multiplicity of

   small individual suits for damages, aggrieved persons may be without any effective redress

   unless they may employ the class-action device.” Deposit Guar. Nat. Bank, Jackson, Miss. v.

   Roper, 445 U.S. 326, 339 (1980).

          Regardless, the Proposed Intervenor is permitted to intervene under Rule 24(b)(1)(B)

   which allows the court to permit anyone to intervene who “has a claim or defense that shares

   with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). In order to

   permit Morgan to intervene under Rule 24(b) the Court must consider “whether the intervention

   will unduly delay or prejudice the adjudication of the original parties’ rights.” See Fed. R. Civ. P.

   24(b)(3). Here, Defendant argues that it would be prejudiced by having to delay the case and

   forcing Progressive to litigate Morgan’s claim in the context of Lopez’s case. Defendant argues

   that Morgan’s claims are based on entirely different allegations than Lopez’s claims. In addition,

   Defendant raises the possibility that requiring Morgan to file a new, separate lawsuit would
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 6 of 9



   reduce Defendant’s potential liability by $50 million dollars due to the application of the statute

   of limitations. Morgan’s claims, as described in his Motion to Intervene, attempt to adopt the

   operative complaint, and Declaration [135-2], are substantially similar to Lopez’s claims.

   Permitting Morgan to intervene rather than forcing him to file a new lawsuit will not prejudice

   Defendant and will serve the interest of judicial economy.

            Finally, Morgan’s failure to attach his own pleading to the Motion to Intervene does not

   require denial of Morgan’s Motion. Based on Morgan’s attempt to adopt Mr. Lopez’s complaint

   and the content of the Motion to Intervene, Defendant has had sufficient notice of Morgan’s

   claims for purposes of the Motion to Intervene. The Court, however, is not persuaded that

   Morgan can merely adopt Lopez’s complaint without amendment regardless of how similar the

   two claims may be. As such the Court will require Morgan to file in the record an amended

   complaint setting forth for his claim. It seems to the Court that amending the pleading attached to

   Morgan’s Motion to Intervene to apply to Morgan’s allegations would require minimal

   alteration, and consequently, the Court will expect Morgan’s amended complaint and

   Defendant’s answer to be filed on an expedited basis, set forth below.

            With regard to Lopez’s Motion for Class Certification, Lopez states in his Declaration of

   Michael Lopez in Support of Plaintiff’s Counsel Motion to Withdraw as Counsel and in Support

   of Motion for Intervention that he “continue[s] to believe that it is not in [his] personal best

   interests to remain a class representative, and [he] asked to have that designation removed and

   consented to [his] attorneys withdrawing as [his] counsel.” [DE 135-1] at 2. As such, the Court

   will strike Plaintiff Lopez’s Motion for Class Certification as moot.

      IV.      CONCLUSION

            For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 7 of 9



        1.    The Report and Recommendation [DE 138] is hereby APPROVED;

        2.    The Objections [DE 139] are OVERRULED;

        3.    The Motion to Intervene for Purpose of Serving as Class Representative, filed by

              Jonathan Morgan [DE 125] is GRANTED.

        4.    The Motion and Memorandum in Support of Class Certification [DE 72],

              Defendant Progressive Select Insurance Company’s Opposition to Plaintiff’s

              Motion for Class Certification [DE 86], the Reply [DE 87] are STRICKEN as

              moot.

        5.    Defendant Progressive Select Insurance Company’s Motion for Summary

              Judgment [DE 92] and Plaintiff Lopez’s Motion for Partial Summary Judgment

              [DE 94] are DENIED without prejudice to refile.

        6.    Plaintiff Lopez shall file a status report specifying whether he intends to continue

              pursuing his individual claims on or before April 27, 2020. Prior Counsel for

              Plaintiff Lopez is DIRECTED to provide a copy of this Order to Plaintiff Lopez

              on or before April 13, 2020, and file notice with the Court of doing so.

        7.    The following deadlines are SET in this case:

              a. Plaintiff Morgan shall file an Amended Complaint on or before April 13,

                 2020. That amended complaint will relate back to the date the original

                 complaint was filed on June 28, 2018.

              b. Defendant shall file an Answer to Plaintiff Morgan’s Amended Complaint on

                 or before April 20, 2020.

              c. Discovery as to Intervenor Plaintiff Morgan’s claims shall be permitted on or

                 before May 20, 2020.
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 8 of 9



                  d. Any Motion for Class Certification shall be filed on or before May 20, 2020.

                  e. Any substantive motions, including motions for summary judgment, shall be

                       filed on or before June 3, 2020.

          8.      This case is RESET for trial on the two-week calendar commencing Monday,

                  September 14, 2020. Counsel for all parties shall appear at a calendar call

                  commencing at 10:00 A.M. on Friday, September 11, 2020. Unless instructed

                  otherwise by subsequent order, the trial and all other proceedings in this case shall

                  be conducted in Courtroom 205B at the U.S. Courthouse, 299 E. Broward

                  Boulevard, Fort Lauderdale, Florida.

          9.      The following pretrial deadlines are hereby RESET as follows:

                  a. Mediation Cutoff                     B 60 days before start of the trial=s two-week

                       calendar

                  b. Mandatory Pretrial Stipulation       B Friday, August 28, 2020

                  c. Motions in Limine                    B Friday, August 28, 2020

                  d. Responses to Motions in Limine B Friday, September 4, 2020

                  e.   Instructions                       B Friday, September 4, 2020

                  f. Voir Dire Questions                  B Calendar call

                  g. Exhibit List for Court               B First day of Trial (impeachment excepted)

                  h. Witness List for Court               B First day of Trial (impeachment excepted)

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 6th day of April, 2020.
Case 0:18-cv-61844-WPD Document 143 Entered on FLSD Docket 04/06/2020 Page 9 of 9




   Copies furnished to:
   Counsel of record
